Citation Nr: 9916610	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  93-21 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for a left shoulder 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to December 
1972. 

This appeal has been before the Board of Veterans' Appeals 
(Board) twice previously.  In July 1995 and again in January 
1997, it was remanded to the RO for further evidentiary and 
procedural development.  It has now been returned to the 
Board for appellate review.

In May 1999, correspondence from the veteran was received at 
the Board.  The correspondence included several letters in 
which the veteran sets forth various contentions as well as 
copies of records reflecting recent surgery and medical 
treatment involving his left wrist.  The veteran has not 
waived original RO review of his contentions and the medical 
evidence.  However, following a review of the contentions 
pertaining to his appeal for entitlement to service 
connection for an acquired psychiatric disability, the Board 
is of the opinion that the contentions duplicate those 
already in the file and that especially in light of the 
disposition below, appellate review will not be hampered by 
the lack of an RO decision which specifically considered 
these contentions.  With regard to the contentions and 
medical evidence pertaining to the veteran's claim involving 
his left shoulder, the RO will have the opportunity to review 
this evidence in the context of an adjudication when the 
claims file is returned in connection with the Remand which 
follows.

In the January 1997 Board remand, the issue of entitlement to 
service connection for a skin disorder was referred to the 
RO, as the veteran had previously submitted a claim for 
service connection for a skin disorder which he identified as 
"RSD."  By rating decision of October 1998, the RO granted 
service connection for "reflex sympathetic dystrophy" and 
assigned an initial rating by analogy utilizing a 
neurological Diagnostic Code.  A review of the Diagnostic 
Code reveals that impairment affecting the skin is not one of 
the factors listed under that Code, however.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  It would thus appear 
that the veteran's skin symptomatology remains uncompensated 
under this schema.  Because the veteran has not filed a 
notice of disagreement with the rating assigned, the issue 
has not been developed for appeal and the Board has no 
jurisdiction over it, however.


FINDINGS OF FACT

1.  Dysthymic disorder, related to chronic left shoulder pain 
is secondary to the veteran's service-connected left shoulder 
disability.  

2.  The veteran does not have a current medical diagnosis of 
PTSD.

3.  The evidence contained in the record does not indicate 
that the veteran was engaged in combat with the enemy during 
his Vietnam service or that any of his non-combat related 
stressors actually occurred.


CONCLUSIONS OF LAW

1.  Service connection for a dysthymic disorder related to 
chronic left shoulder pain is warranted.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  Service connection for PTSD is not warranted.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends service connection is warranted for an 
acquired psychiatric disability.  He specifically asserts 
that he suffers from PTSD resulting from a series of 
stressors he claims to have experienced in Vietnam and in the 
Philippines.  His written and testimonial assertions have 
almost exclusively revolved around his conviction that 
service connection is warranted for PTSD.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

The VA has promulgated a regulation which specifically deals 
with service connection for PTSD.  In order for service 
connection for PTSD to be granted, there must be "medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in service 
stressor actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in 
service stressor."  38 C.F.R. § 3.304(f).

The record on appeal reflects that several different 
diagnoses have been assigned to the veteran's psychiatric 
symptomatology by different medical providers over the years.  
An April 1992 letter from a psychologist reflects that the 
veteran had sought psychological treatment in October 1991.  
Based upon the administration of various psychological tests 
and clinical interviews, the psychologist concluded that the 
veteran was suffering from symptomatology "consistent with" 
PTSD under the diagnostic criteria set forth in the AMERICAN 
PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, THIRD EDITION, REVISED.  The psychologist commented 
that "While he has made marginal progress in terms of 
remembering specific events regarding his Vietnam 
experiences, there still are significant clinical issues 
which require attention...".  Subsequent information contained 
in the claims file indicates that the veteran was involved in 
treatment with this psychologist for a total of eleven months 
and that the clinic records reflecting this treatment are 
unavailable as they were destroyed in a subsequent fire. 

The report of a July 1996 VA psychiatric examination reflects 
that two examiners determined the veteran did not have PTSD.  
The examiners were able to review the veteran's claims file, 
and conducted an extensive interview with the veteran.  They 
assigned a diagnosis of chronic adjustment disorder, with 
depressed mood and reached the following conclusions:

At this time it is the opinion of the 
examiners that this patient is suffering 
from an adjustment disorder with a 
depressed mood.  PTSD was not found.  The 
psychiatrist noted that the patient does 
have symptoms of PTSD, but indicates that 
the patient's symptoms are not congruent 
with his lifestyle.  The patient does not 
appear to be socially or occupationally 
affected by PTSD.  However, the patient 
does report that he feels very bitter 
towards society in general.  Further, he 
indicates that he is resentful towards 
the military and the way he was treated.  
This adjustment disorder appears to be 
chronic as it is associated with the 
medical difficulty with his left 
shoulder.  The patient appears to have 
much anger in regard to his medical 
experiences because of his shoulder 
injuries. 

The report of an October 1997 VA psychiatric examination 
shows that in conjunction with the clinical examination, the 
psychiatrist was able to review the veteran's claims file, 
including his service medical and personnel records, the 
information summarized above, and the veteran's written and 
testimonial accounts of his alleged stressors.  Based upon 
this information, the examiner concluded that the veteran did 
not meet the criteria for a diagnosis of PTSD.  The examiner 
commented that: 

The veteran was preoccupied with his 
medical problems, especially the left 
shoulder.  He is very angry and resentful 
towards the [left shoulder] surgery at 
Robbins Air Force Base.  He said that 
they did surgery against his will.  Also, 
he resents the way he received treatment.  
Also, he was quite angry about the 
government and his own people-the way he 
was treated by his own people.

In conclusion, the examiner assigned a diagnosis of "mood 
disorder due to medical condition, with depression," 
subsequent to left shoulder injury and left shoulder surgery.  

A second VA psychiatric examination was also conducted in 
October 1997.  This examiner declined to present a firm 
diagnosis, but concluded the following:

The veteran does not indicate any 
flashbacks or nightmares.  But, he does 
have intrusive thoughts when he is alone.  
He does have irritability.  He does have 
insomnia because of physical pain, due to 
the shoulder and arms.  If he has PTSD, 
it could be a minor form.  His shoulder 
disability could affect his function and 
frustration emotionally.

To clarify and reconcile these conclusions, the RO requested 
another VA examination in September 1998.  This examiner was 
also provided with the veteran's claims file, medical 
records, including the two examination reports summarized 
above, and a statement of verified stressors prepared by the 
RO.  Based upon review of this evidence and a clinical 
examination, this examiner concluded that although the 
veteran met some of the criteria for PTSD under the framework 
set forth in the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION, he did not 
satisfy all the necessary criteria.  With regard to the 
previous examination reports, the examiner reached the 
following conclusion:  

A diagnosis of mood disorder, due to 
medical condition, with depression was 
made by the previous psychiatrist.  This 
diagnosis is different from adjustment 
disorder, which lasts only for six 
months.  When adjustment disorder becomes 
chronic, the diagnosis should be either 
major depressive disorder, or dysthymic 
disorder, depending on the severity of 
symptoms.  With his chronic condition, 
dysthymic disorder seems to be more 
appropriate for this veteran at this 
time.  Certainly, the chronic shoulder 
pain plays a significant component in a 
dysthymic disorder.  

Thus, a review of the evidence of record pertaining to the 
veteran's medical diagnosis leads the Board to conclude that 
the veteran does not have a current diagnosis of PTSD; but 
that the veteran's psychiatric disability is more properly 
labeled as dysthymic disorder, related to chronic left 
shoulder pain.  Because the medical evidence shows that the 
dysthymic disorder is secondary to the service-connected left 
shoulder disability and that the dysthymic disorder is 
chronic, service connection is warranted for dysthymic 
disorder as related to chronic left shoulder pain under the 
provisions of 38 C.F.R. § 3.310.

Service connection is not warranted for PTSD because the 
evidence of record does not establish a current diagnosis of 
PTSD as required by 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  
The presence of a current disability is required for 
entitlement to VA benefits.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); also see Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  In reaching this conclusion, the Board 
is cognizant of the 1992 psychologist's diagnosis, which was 
rendered in accordance with the criteria set forth in the 
AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, THIRD EDITION, REVISED.  However, we accord 
greater probative weight to the conclusions reached by the 
more recent VA examiners, as their diagnoses were informed by 
review of the veteran's recent medical records, including the 
1992 psychologist's letter, the veteran's service records, 
the ESG report, as well as their own medical expertise in 
identifying and treating veterans who suffer from PTSD, and 
were rendered in accordance with the criteria set forth in 
the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, FOURTH EDITION.  The psychologist who made the 
PTSD diagnosis, on the other hand, relied solely upon the 
veteran's reported history and did not have access to the 
medical evidence contained in the veteran's claims file.  
Furthermore, each of the VA examiners who concluded the 
veteran does not have PTSD were able to review and comment 
upon the psychologist's earlier conclusions.  

Additionally, we observe that the RO went to great lengths in 
its attempt to verify whether the veteran's claimed in 
service stressors actually occurred, including contacting the 
U. S. Armed Services Center for Research of Unit Records, and 
conducting research at the Cleveland Public Library.  The RO 
was not able to verify the stressors claimed by the veteran, 
however.  The RO's investigatory efforts revealed that the 
veteran had not been stationed at any place in Vietnam which 
experienced the severity of enemy attacks claimed by the 
veteran or the casualties claimed by the veteran.  The 
evidence contained in the record shows that the veteran was a 
radio repairman in service.  Nothing contained in his service 
personnel records indicates that he "engaged in combat with 
the enemy" as participation in any specific campaigns, the 
award of combat-related medals is not shown, and there is 
nothing else contemporaneous to his period of service 
indicating participation in combat.  Although the ESG report 
confirms that he may have been exposed to enemy attacks, 
there is no indication in any of the records available for 
review that he personally took part in any combat actions.  
The statistical evidence provided by the ESG shows that not a 
single service person was killed in action where the veteran 
was stationed during his time in Vietnam.  Furthermore, 
although the veteran claimed he had been involved in the 
evacuation of a hospital in the Philippines during a severe 
earthquake, the RO's research into geological records 
revealed that no earthquake had occurred in the Philippines 
when the veteran was hospitalized there.  Thus, the evidence 
of record does not indicate that the claimed inservice 
stressors actually occurred.

Based upon its review of the relevant evidence in this 
matter, and for the preceding reasons and bases, it is the 
decision of the Board that the preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for PTSD, although the evidence supports a grant 
of service connection for a dysthymic disorder related to 
chronic left shoulder pain.


ORDER

Service connection for a dysthymic disorder related to 
chronic left shoulder pain is granted.

Service connection for PTSD is denied.


REMAND

Initially, the Board notes that in a November 1998 statement 
the veteran stated he was scheduled for surgery on March 5, 
1999, "to try to reduce some of the problems of the left 
hand and wrist to give me some relief."  In May 1999, the 
veteran sent a copy of the left wrist operation report to the 
Board.  As other information contained in the file indicates 
that the left shoulder disability is medically intertwined 
with the veteran's left hand and wrist disabilities, it is 
unclear whether the upcoming surgery could have an effect 
upon the veteran's overall left shoulder impairment.  In 
hearing testimony and written statements, the veteran has 
confirmed that he receives all medical treatment related to 
his upper left extremity from the VA.  Any VA medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

The veteran's appeal as to the issue of entitlement to an 
increased rating for a left shoulder disability was 
previously remanded to obtain a VA examination and for 
adjudication of the appeal in light of the holding set forth 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and for the 
subsequent issuance of a supplemental statement of the case 
reflecting such consideration.  A review of the veteran's 
claims file reveals that two VA examinations were conducted 
and that a supplemental statement of the case was issued in 
October 1998.  

However, upon review of the record on appeal, the Board is of 
the opinion that deficiencies in the development and 
adjudication prevent adequate appellate review.  The report 
of the initial VA compensation examination contains a 
diagnosis of "mild myofascial pain syndrome of the left 
posterior shoulder and neck muscles."  The examiner did not 
provide an explanation regarding whether the myofascial pain 
syndrome was related to the service-connected left shoulder 
disorder, however.  Although the RO properly requested a 
second VA orthopedic examination for clarification of several 
issues related to the adjudication of the claim for an 
increased rating, the report of the second examination, 
conducted in September 1998, does not address myofascial pain 
syndrome in the left shoulder area at all.  According to the 
September 1998 report, "all of the circumstances involving 
the left arm are related to his service connection," 
including "the recurrent dislocation of the left shoulder, 
with the subsequent operation that somehow compromised the 
ulnar nerve and left him with swelling in his left wrist, 
resulting in carpal tunnel syndrome which then was operated 
with an infection, and now there is arthritis there with some 
substantial limitation of motion."  Because other 
information contained in the claims file indicates that the 
veteran experiences significant pain, requiring medication as 
well as the use of a TENS unit, and because functional loss 
due to pain must be considered in assigning the appropriate 
disability rating, a medical identification of whether 
myofascial pain syndrome is related to the service-connected 
disability is crucial.  The RO is required to fully complete 
the development ordered by the Board.  Stegall v. West, 
11 Vet. App. 268 (1998).  Thus a remand is required.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
recent VA medical treatment afforded to 
the veteran which are not already 
contained in his claims file for 
inclusion in the file.

2.  The veteran should be afforded a VA 
examination by a physician who is a 
specialist in orthopedics or physical 
medicine to determine the nature and 
severity of the veteran's left shoulder 
disorder.  The claims folder must be made 
available to the examiner for review 
before the examination.  All tests and 
studies, including range of motion 
studies and X-ray studies, as well as all 
others deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner should 
identify and completely describe all left 
shoulder pathology, specifically 
attributing each symptom to the pathology 
underlying it.

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including range of motion, with an 
explanation as to what is the normal range of 
motion of the shoulder.  The examiner should 
also record information concerning pain on 
use, and comment on the functional 
limitations, if any, caused by the left 
shoulder disability.  Because the veteran has 
been granted service connection separately 
for neurological impairment of the left arm, 
it is especially important that the examiner 
identify all symptomatology arising from the 
neurological disability as distinct from that 
symptomatology arising from the non-
neurological left shoulder impairment.  It is 
requested that the examiner provide explicit 
responses to the following questions:

(a)  Does the service-connected left shoulder 
disability cause weakened movement, excess 
fatigability, and incoordination, and if so, 
can the examiner comment on the severity of 
these manifestations and on the ability of 
the veteran to perform average employment in 
a civil occupation?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.

(b)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the left shoulder, and the 
presence and degree of, or absence of, 
muscle atrophy attributable to the left 
shoulder disability; the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the left 
shoulder disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the left shoulder 
disability.  In this regard, any 
impairment arising from the post-surgical 
scars in the area should be described.  
In addition, the examiner should 
carefully elicit all of the veteran's 
subjective complaints concerning his left 
shoulder and offer opinions as to whether 
there is adequate pathology present to 
support the level of each of the 
veteran's subjective complaints.  The 
examiner should also offer an opinion as 
to the extent of any increased functional 
loss due to pain on increased use of the 
shoulder or during any flare-up of the 
shoulder disorder, expressed, if 
possible, in additional degrees of loss 
of range of motion.  

3.  The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand, including 
all of the requested opinions and 
findings.  If not, the report should be 
returned to the examiner for corrective 
action.  Thereafter, the RO should review 
the veteran's claim for an increased 
evaluation for his left shoulder 
disorder, with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, 
and the holding in DeLuca.  Impairment 
related to the service-connected 
disability should be rated under 
appropriate Diagnostic Codes, with 
attention given to the avoidance of 
pyramiding, as described in 38 C.F.R. 
§ 4.14 and the amputation rule, set forth 
at 38 C.F.R. § 4.68.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) (formerly known as the United States Court of 
Veterans Appeals) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

 


